DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 15 November 2022 has been entered.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: loading portion Claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “loading portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses what shapes the loading portion are, but it does not disclose what the specific structure of the loading portion comprises such as a FOUP or cassette. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodnick (US 8731718).
Claim 1: a hand (402) that grips the transport object, and linearly moves in a horizontal direction; a moving mechanism including a first motor (the disclosed “robot” implies automatically controlling the robot with a first motor) that moves the hand in a first direction and a second direction (“robot”), wherein a moving direction of the hand when the transport object is transported to the loading portion is set as the first direction, and a direction orthogonal to the first direction and a vertical direction is set as the second direction; and a first sensor (422/420/etc) and a second sensor (418/etc) comprising a light emitting element and a light receiving element, and mounted on the hand, wherein the first sensor is disposed in such a way that an optical axis of the light emitting element and an optical axis of the light receiving element of the first sensor are parallel to the second direction, the second sensor is disposed in such a way that an optical axis of the light emitting element and an optical axis of the light receiving element of the second sensor are parallel to the first direction, and when a position of the transport object to be loaded on the loading portion is taught, a position of the loading portion or a teaching jig to be loaded on the loading portion in the first direction is detected by the first sensor by moving the hand in the first direction by the moving mechanism, and a position of the loading portion or the teaching jig in the second direction is detected by the second sensor by moving the hand in the second direction by the moving mechanism;
wherein the hand includes two fork portions and a fork support portion to which base ends of the fork portions are mounted (Fig. 4B, 402), the first sensor is mounted on a distal end of each of the two fork portions, and the second sensor is arranged to face a side surface of the fork support portion in the first direction (in Fig. 4B, sensors 422 and 424 are separate structures that face each other along 420 at the fork support portion as claimed; the use of discrete fiber optic structures still meets the claims since these discrete structures function as separate sensors; one side of the fork has fiber optics that emits light and the other side has fiber optics that receives light);
Claim 2: an elevation mechanism that raises and lowers the hand, wherein when a position of the transport object to be loaded on the loading portion is taught, a position of the loading portion or the teaching jig in a vertical direction is detected by the first sensor by raising and lowering the hand by the elevation mechanism (Fig. 3).

Claim Rejections - 35 USC § 103
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodnick in view of Hashimoto et al. (US 2009/0093908) (“Hashimoto”). Rodnick discloses all the limitations of the claims as discussed above. 
Rodnick does not directly show:
Claims 3-4: a rotation mechanism including a second motor that rotates the hand around a rotation axis parallel to the first direction, wherein the second sensor is provided on one of both side surfaces of the hand when the first direction is set as a front-rear direction, the loading portion comprises a first loading portion and a second loading portion whose positions in a horizontal direction are different from each other, and when a position of each of transport objects to be loaded on the first loading portion and the second loading portion is taught, a position of the first loading portion or a teaching jig to be loaded on the first loading portion in the second direction is detected by the second sensor by moving the hand in the second direction by the moving mechanism, and thereafter, a position of the second loading portion or a teaching jig to be loaded on the second loading portion in the second direction is detected by the second sensor by reversing the hand around the rotation axis by the rotation mechanism, and moving the hand in the second direction by the moving mechanism.
Hashimoto shows a similar device having:
Claims 3-4: a rotation mechanism (FIG. 11, 39) including a second motor (paragraph [0117] discloses that the control unit 23 controls the rotation mechanism that implies controlling a second motor of the rotation mechanism) that rotates the hand around a rotation axis parallel to the first direction, wherein the second sensor is provided on one of both side surfaces of the hand when the first direction is set as a front-rear direction, the loading portion comprises a first loading portion and a second loading portion whose positions in a horizontal direction are different from each other, and when a position of each of transport objects to be loaded on the first loading portion and the second loading portion is taught, a position of the first loading portion or a teaching jig to be loaded on the first loading portion in the second direction is detected by the second sensor by moving the hand in the second direction by the moving mechanism, and thereafter, a position of the second loading portion or a teaching jig to be loaded on the second loading portion in the second direction is detected by the second sensor by reversing the hand around the rotation axis by the rotation mechanism, and moving the hand in the second direction by the moving mechanism;
for the purpose of increasing the ease of use and accuracy of the sensors (paragraph [0119]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rodnick as taught by Hashimoto and include Hashimoto’s similar device having:
Claims 3-4: a rotation mechanism that rotates the hand around a rotation axis parallel to the first direction, wherein the second sensor is provided on one of both side surfaces of the hand when the first direction is set as a front-rear direction, the loading portion comprises a first loading portion and a second loading portion whose positions in a horizontal direction are different from each other, and when a position of each of transport objects to be loaded on the first loading portion and the second loading portion is taught, a position of the first loading portion or a teaching jig to be loaded on the first loading portion in the second direction is detected by the second sensor by moving the hand in the second direction by the moving mechanism, and thereafter, a position of the second loading portion or a teaching jig to be loaded on the second loading portion in the second direction is detected by the second sensor by reversing the hand around the rotation axis by the rotation mechanism, and moving the hand in the second direction by the moving mechanism;
for the purpose of increasing the ease of use and accuracy of the sensors.

Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.
Re. the 112(b) rejection of loading portion, “a disk shape” is not a structure that obviates the claim interpretation that the loading portion is still under 112(f), means plus function. Shapes do not imply specific structure. A “disk shape” is not a term of art. Further, the location of the loading portion is not structure. Further, the loading portion seems to be floating in space above base portion 6 in the drawings which further puts into question its specific structure. The base portion is reasonably construed to be on the ground.
Re. the configuration of Rodnick, the configuration is different between Rodnick’s and the present application; however, the details of that difference are not yet claimed. There are discrete structures in Rodnick’s Fig. 4B that meet the claims re. the sensors. The use of discrete fiber optic structures still meets the claims since these discrete structures function as separate sensors; one side of the fork has fiber optics that emits light and the other side has fiber optics that receives light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652